NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

EDDIE YOUNG,                                     No. 12-16997

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00864-AWI-
                                                 GBC
  v.

T. PETERSON; et al.,                             MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       California state prisoner Eddie Young appeals pro se from the district court’s

order denying his application to proceed in forma pauperis under 28 U.S.C.

§ 1915(g) in his 42 U.S.C. § 1983 action alleging retaliation and other claims. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of an application to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d
614, 616 (9th Cir. 1990), and we affirm.

      The district court did not abuse its discretion in denying Young’s application

to proceed in forma pauperis because at least three of Young’s prior federal actions

were dismissed for failure to state a claim, and Young failed to allege sufficient

facts to show that he was under an imminent danger of serious physical injury

when he lodged his complaint. See Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th

Cir. 2005) (under § 1915(g), commonly known as the “three strikes” provision, a

prisoner with three or more prior dismissals for failure to state a claim cannot

proceed in forma pauperis); see also Andrews v. Cervantes, 493 F.3d 1047, 1055

(9th Cir. 2007) (an exception to the three-strikes rule under § 1915(g) exists only

where “the complaint makes a plausible allegation that the prisoner faced

‘imminent danger of serious physical injury’ at the time of filing”).

      AFFIRMED.




                                           2                                   12-16997